Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
Claims 21-50 are pending.  Claims 21-27, 30-43 and 46-50 are the subject of this NON-FINAL Office Action.  Claims 28-29 and 44-45 are withdrawn.  This is the first action on the merits.

Election/Restrictions
Applicant’s election without traverse of the species of probe combination of Figure 11 (ligation-mediated amplification with barcoded oligos) in the reply filed on 08/25/2021 is acknowledged.  Claims 28-29 and 44-45 are not included in this election because they are directed to a species of Figure 20.  The requirement is still deemed proper and is therefore made FINAL because Applicants fail to state why a search burden does not exist.  
Claims 28-29 and 44-45 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. 
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 21-27, 30-35, 38-43 and 46-48 are rejected under 35 U.S.C. § 102(a)(2) as being anticipated by GAUBLOMME (WO 2017/075265 A1, published 05/04/2017, effective filing 10/28/2015).
	As to claims 21 and 26-27, GAUBLOMME teaches barcoding target nucleic acids by ligating adjacent barcoded oligos/probes (Figs. 8-10 and 17).  GAUBLOMME Figure 9 is demonstrative, and compared to instant Figure 11:

    PNG
    media_image1.png
    446
    797
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    722
    532
    media_image2.png
    Greyscale

	As to claim 22, GAUBLOMME teaches wherein said first barcode sequence identifies said cell as originating from said plurality of cells (paras. 0093, 0098-0105, 0116-17).
	As to claims 23-25 and 33-35, GAUBLOMME teaches droplets or wells used to partition reactions (paras. 0013, 0014, 0023, 0035-37, 0069, 0086, 0107-08, 0112, 
	As to claims 30-32, GAUBLOMME teaches nucleic acids and reaction occurs attached to releasable hydrogel beads (paras. 0013, 0016).
	As to claims 38-43 and 46-48, GAUBLOMME teaches the method of claim 21 performed in partitions (paras. 0013, 0014, 0023, 0035-37, 0069, 0086, 0107-08, 0112, 0115, 0117-18, 0141, 0168).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 36-37 and 49-50 is rejected under 35 U.S.C. § 103 as being unpatentable over GAUBLOMME, in view of STANOJEVIC (US 2013/0210079).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to substitute familiar reactive moieties for the ligation moieties of GAUBLOMME in order to similarly achieve joining/ligating ends with a reasonable expectation of success.
As to claims 21 and 38, GAUBLOMME teaches the elements of this claim as explained above.
	HONDA does not explicitly teach wherein said first reactive moiety of said first 
	However, STANOJEVIC demonstrates that skilled artisans would have been familiar with azide moiety, an alkyne moiety, a phosphorothioate moiety, an iodide moiety, an amine moiety, or a phosphate moiety as known substitutes for ligatable ends.  STANOJEVIC teaches that ligating adjacent oligos/probes for ligation chain reaction can utilize “first bond-forming reactive moieties include phosphorodithioate, phosphorotrithioate, 2',3'-cyclic phosphate, amino-deoxyribonucleosides,
thiol, amino, hydrazine and hydrazide” and “second bond-forming reactive moieties include bromide, iodide, chloride, maleimide, dabsylate, pyridyldisulfde, tosylate, alkyne, isothiocyanate, cyclooctyne, NHS ester, imidoester, PEP ester, alkyl azide, aryl azide, isocyanate, nitrophenyl mono- or di-ester and epoxy” (paras. 0031-32).  This allows “thermostable reagents and methods for amplifying nucleic acid sequences without enzymes or nucleosides to enable cost-effective and easier-to-use alternatives for genetic testing that can be implemented in routine settings across multiple sample types without any sample-prep development” (para. 0006).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to substitute familiar reactive moieties for the ligation moieties of GAUBLOMME in order to similarly achieve joining/ligating ends with a reasonable expectation of success.

Double Patenting- Obvious Type
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Instant claims 21-27, 30-43 and 46-50 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over conflicting claims 88-107 of U.S. Patent Application No. US 16/999993.
The instant claims are obvious over the conflicting claims because the conflicting claims anticipate the instant claims.  The conflicting claims teach 
A method of analyzing a sample comprising a nucleic acid molecule, comprising:
a. providing:
	(i) a sample comprising said nucleic acid molecule, wherein said nucleic acid molecule comprises a first target region and a second target region, wherein said first target region and said second target region are disposed on a same strand of said nucleic acid molecule;
	(ii) a first probe comprising a first probe sequence and a second probe sequence, wherein said first probe sequence of said first probe is complementary to said first target region of said nucleic acid molecule; and
	(iii) a second probe comprising a third probe sequence, wherein said third probe sequence of said second probe is complementary to said second target region of said nucleic acid molecule;
b. subjecting said sample to conditions sufficient to (i) hybridize said first probe sequence of said first probe to said first target region of said nucleic acid molecule, and (ii) hybridize said third probe sequence of said second probe to said second target region of said nucleic acid molecule to yield a probe-associated nucleic acid molecule;
c. subjecting said probe-associated nucleic acid molecule to conditions sufficient to yield a probe-linked nucleic acid molecule comprising said first probe linked to said second probe; and
d. within a partition, attaching a barcode sequence to said probe-linked nucleic acid molecule.

The explicit language for the probes of the conflicting claims differ from the instant claims which state “wherein said barcoded nucleic acid molecules comprise i) a sequence corresponding to said nucleic acid target, ii) said first barcode sequence or reverse complement thereof and iii) said second barcode sequence or reverse complement thereof.”  However, conflicting dependent claims 91ff include barcoded probes, similar to instant Figure 11 as elected.  Thus, the conflicting claims anticipate the instant barcoded probe technique.

Prior Art
The following prior art is pertinent to the obviousness of combining ligation-mediated amplification with barcoded adapter addition for sequencing: US 2013/0296172; Dostie et al, Chromosome Conformation Capture Carbon Copy (5C): a massively parallel solution for mapping interactions between genomic elements, Genome Res. 2006 Oct;16(10):1299-309. doi: 10.1101/gr.5571506. Epub 2006 Sep 5; US 9834765; US 20040086892; US 6828098; US 20030198980; US 6964847; US 8460866; WO 2013123220; US 20140221217; US 20170191113; US 20180023138; US 20180265917; WO 2019038372; US 20200224244; US 20200224243.

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Priest whose telephone number is (571)270-1095.  The examiner can normally be reached on 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on (571) 272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/AARON A PRIEST/Primary Examiner, Art Unit 1637